Mr. Justice Miller
delivered the opinion of the court.
The only difference between this case and that of The Citizens’ Bank v. Topeka, just decided, (Loan Association v. Topeka, 20 Wall. 655,) is that the bonds were issued before the general act of February 29, 1872, there being at that time no statute of Kansas which professed to authorize the proceeding. But after the vote in favor of issuing the bonds, an act of the legislature ratified the vote and authorized the city officers to deliver the bonds and to levy the taxes necessary to pay their principal and interest. They were issued to a private corporation to aid in construct-, ing and operating foundry and machine shops.
This is all that is necessary to be said, and it shows that the *618case comes within the principles of the one just decided, and that the judgment of the Circuit Court holding the bonds void must be
Mr. Alfred Ennis for plaintiff in error.
Mr. A. L. Williams for defendant in error.

Affirmed.